       Case 3:19-cv-00388-RNC Document 156 Filed 06/14/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

MARQUIS JACKSON,                        :      NO.: 3:19-CV-00388 (RNC)
                                        :
                     Plaintiff,         :
                                        :
v.                                      :
                                        :
CITY OF NEW HAVEN, ET AL.               :
                                        :
                     Defendants.        :      JUNE 14, 2021

               DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

       The Defendants, Leroy Dease, Petisia Adger, and Daryle Breland, through their

attorneys, move for summary judgment on all claims set forth in the Plaintiff's Complaint

pursuant to FED. R. CIV. P. 56(b).

ORAL ARGUMENT REQUESTED


                                               Respectfully submitted,

                                               /s/Jeffrey R. Zehe
                                               Jeffrey R. Zehe
                                               Bradford S. Krause
                                               NIELSEN, ZEHE & ANTAS, P.C.
                                               55 W. Monroe, Suite 1800
                                               Chicago, Illinois 60603
                                               (312) 322-9900
                                               jzehe@nzalaw.com
                                               bkrause@nzalaw.com

                                               /s/ Thomas E. Katon
                                               Thomas E. Katon
                                               Federal Bar No. ct 01565
                                               SUSMAN, DUFFY & SEGALOFF, P.C.
                                               55 Whitney Ave.
                                               New Haven, CT 06510
                                               (203) 624-9830
                                               tkaton@susmanduffy.com
                                               Attorneys for Defendant Detectives
         Case 3:19-cv-00388-RNC Document 156 Filed 06/14/21 Page 2 of 2




                                      CERTIFICATION

       I hereby certify that on June 14, 2021, a copy of the Defendants' Motion for Summary

Judgment was filed electronically and served by mail on anyone unable to accept electronic

filing. Notice of this filing will be sent by e-mail to all parties by operation of the court's

electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the court's CM/ECF System.




                                                     /s/ Thomas E. Katon
                                                     Thomas E. Katon
                                                     Federal Bar No. ct 01565
                                                     SUSMAN, DUFFY & SEGALOFF, P.C.
                                                     55 Whitney Ave.
                                                     New Haven, CT 06510
                                                     (203) 624-9830
                                                     tkaton@susmanduffy.com
